Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 31, 2018

                                    No. 04-17-00730-CR

                                  Terrence Jerome BYRD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR9362W
                        Honorable Olin B. Strauss, Judge Presiding


                                       ORDER

      Bettina J. Williams’ notification of late record is hereby NOTED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court